DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 01/26/2022 has been considered and
placed in the application file.

Double Patenting
Claims 21-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,270. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation “, wherein the second loop compensator module includes a resistor, a capacitor, and an opamp” (emphasis added) in line 1. 
There is insufficient antecedent basic for this limitation in the claim.
Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (U.S. 7,541,869).
Regarding claim 21, Butler (hereinafter, Ref~869) discloses (please see Fig. 1E and related text for details) an audio amplifier that generates an amplified output signal (AOUT of Fig. 1E), comprising: 
first and second summing nodes (please note that a plurality of summing nodes are shown in Fig. 1E); a switch node (disposed between the output stage and the output filter of Fig. 1E); 
a switching amplifier (please see the output stage from Fig. 1E) coupled between the switch node and the first summing node (the last summing node); 
a filter (the output filter) coupled to the switch node; 
a global feedback loop (please the feedback loop with the longest travel distance) coupled to the filter; and 
a nested amplifier portion (please see Fig. 1E for details) comprising a first feedback loop (the feedback loop with shortest travel distance) nested within a second feedback loop (not expressly/fully shown, but said intermediate loop would be expected here), wherein: 
the first feedback loop comprises: a first loop feedback module (please see the feedback network used by the first loop of Fig. 1E for details) that provides a first feedback signal from the switch node to the first summing node; and 
the second feedback loop provides a second feedback signal from the switch node to the second summing node, the second feedback loop comprises: 
a second loop feedback module (feedback network used by the second loop) coupled between the switch node and the second summing node (not expressly shown, but said second summing node, disposed in series between the first summing node and the last summing node, would be expected here); and 
a second loop integrator module (please see said integrator disposed between summing node from Fig. 1E) coupled to the second summing node, meeting claim 21.  
	Regarding claim 23, Ref~799 discloses the amplifier of claim 21, wherein the second loop integrator module includes a capacitor (please see said module having capacitor 38 of Fig. 6) and an opamp (32 of Fig. 6), meeting claim 23.  
Regarding claim 25, Ref~799 discloses the amplifier of claim 21, wherein the switching amplifier includes two MOSFETs (please see the output stage 22 of Fig. 6 for details) connected in series, wherein a pulse-width modulated signal (class-D amplifier mentioned in col. 1, between lines 25-30) generated by the nested amplifier portion is coupled to the gate of both MOSFETs, meeting claim 25.  
Regarding claim 26, Ref~799 discloses the amplifier of claim 21, wherein the filter is an inductor/capacitor (LC) filter (please see filter 24 of Fig. 6 for details), meeting claim 26.  
Regarding claim 27, Ref~799 discloses the amplifier of claim 21, further comprising a triangle carrier signal coupled to the first summing node as broadly described in col. 1, between lines 55-60, meeting claim 27.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843